TOGETHER with the indictment for a rape, another indictment was preferred and found for a burglary, on 19th June, 1793, in breaking and entering the house of Alexander Sutherland, and committing a rape on Sarah Sutherland. The rape laid here as committed, is the same of which the prisoner had been just before acquitted; and there was no count laying the burglary as breaking and entering with intent to commit a rape; Mr. Bradford, however, agreed with Mr. Ross, that this case should be tried by the same jury, which tried the preceding; and the prisoner was acquitted.